Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-14-00214-CR

                                          Jose MOORE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR6257
                            Honorable Ron Rangel, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the requirement that appellant Jose Moore pay the costs of court-appointed
counsel, assessed at $600.00 as reflected in the Bexar County District Clerk’s bill of costs. The
trial court’s judgment is AFFIRMED AS MODIFIED.

         The Bexar County District Clerk, Donna Kay McKinney, is ORDERED to delete the
$600.00 in attorney’s fees from the bill of costs in this case, and to prepare and certify a corrected
bill of costs.

       SIGNED November 5, 2014.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice